Citation Nr: 0946377	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 
to August 1981.  In an August 1982 Administrative Decision, 
it was determined that only the Veteran's period of service 
from September 15, 1975, to September 14, 1978, may be 
considered for the purposes of awarding VA benefits.  It was 
additionally noted that the Veteran was barred from VA 
benefits for his period of service from September 15, 1978, 
to August 6, 1981, when he was discharged with a bad conduct 
discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In March 2008, the Board remanded the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, in order to seek verification of the Veteran's 
claimed stressors from the United States Army and Joint 
Services Records Research Center (JSRRC).  As will be 
explained below, such development has not yet been completed 
and, therefore, another remand is necessary.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the Veteran if further 
action is required.

The issues of entitlement to service connection for left 
ankle and low back disabilities were previously remanded by 
the Board in March 2009 for additional development.  While on 
remand, an October 2009 rating decision granted service 
connection for left ankle condition/sprain and lumbar 
degenerative arthritis.  As such is a full grant of the 
benefits sought on appeal, these issues are no longer before 
the Board.


REMAND

As indicated previously, in March 2008, the Board determined 
that additional development was necessary with respect to the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  
Specifically, the Board noted that, in a February 2005 rating 
decision, the agency of original jurisdiction (AOJ) found 
that the service department had been unable to corroborate 
the Veteran's claimed stressors.  However, there is no 
evidence in the claims file of any attempt to verify the 
Veteran's claimed stressors.  As such, the Board remanded the 
issue in order to seek stressor verification from JRSSC, to 
include confirmation of events occurring during the following 
periods: May 1978 to August 1978; September 1979 to December 
1979; and February 1980 to May 1980.  

Following the Board's remand, the AOJ sent the Veteran a 
letter in April 2008 requesting that he provide additional 
information regarding his claimed stressors.  Thereafter, in 
statements dated in April 2008 and received in December 2008, 
he provided further details regarding his stressors, which he 
claimed occurred in March or April 1976 or 1977; April 1978; 
and March or April 1980.

In the October 2009 supplemental statement of the case, the 
AOJ determined that the Veteran's stressors that he claimed 
occurred during his first period of service were too vague to 
be verified and he was not eligible for VA benefits based on 
any event occurring during his second period of service when 
he was given a bad conduct discharge.  However, the AOJ never 
contacted JRSSC in order to verify the Veteran's claimed 
stressors in accordance with the Board's March 2008 remand 
orders.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter 
of law, a right to compliance with the remand orders."  See 
Stegall, supra.  As such, a remand is necessary to seek 
stressor verification from JRSSC.

In this regard, the Board observes that the Veteran is barred 
from VA benefits for the period of service from September 15, 
1978, to August 6, 1981, and, therefore, any disability 
incurred during such period is not subject to compensation.  
However, in his July 2004 and December 2008 statements, the 
Veteran has alleged various stressors occurring during his 
period of service from September 1975 to September 1978 and, 
therefore, verification of such stressors must be attempted.  
The Veteran has claimed that he was mistakenly shot at by 
trainees at Fort Benning in April 1978 and July 1978.  
Additionally, he contended that, while serving in Germany in 
March or April of 1976 or 1977, a can of ammunition exploded 
and he had to evacuate an Armored Personnel Carrier (APC), 
injuring his back, left hip, and left ankle.  Additionally, 
in February 1977, the Veteran reported that he was in a car 
fire in Germany injuring his back.  Therefore, a remand is 
necessary in order to verify the Veteran's claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of the Veteran's July 2004 and 
December 2008 statements regarding his 
claimed stressors and his service 
personnel records should be forwarded to 
the United States Army and Joint Services 
Records Research Center (JSRRC) to 
determine whether the Veteran's alleged 
stressors, as described above, can be 
verified.  If a negative response is 
received from JSRRC, the claims file must 
be properly documented.

2.  Any additionally-indicated 
development, to include affording the 
Veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claim, should be 
conducted.

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


